Case: 18-60357      Document: 00514862680         Page: 1    Date Filed: 03/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-60357                             FILED
                                  Summary Calendar                       March 7, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER WAYNE GABLE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:10-CR-43-1


Before SMITH, WIENER, and WILLETT, Circuit Judges
PER CURIAM: *
       Appealing the sentence imposed upon revocation of his supervised
release, Christopher Wayne Gable contends that the district court should have
ordered additional inpatient treatment for his substance abuse and mental
health issues in lieu of imprisonment. He concedes that he violated several
conditions of his supervised release but asserts that the violations resulted
from the mishandling of his mental health treatment.                    He asserts that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60357     Document: 00514862680     Page: 2   Date Filed: 03/07/2019


                                  No. 18-60357

additional inpatient treatment was appropriate because of his long history of
substance abuse and mental illness and because he was successful during
supervised release when his mental health issues were properly treated. He
cites the requirement in 18 U.S.C. § 3553(a)(2)(D) that the district court
consider the need for medical care or other treatment. See 18 U.S.C. § 3583(e).
      The district court considered the applicable § 3553 factors in imposing
Gable’s revocation sentence. The court considered the need to provide Gable
with medical care and noted that it would recommend that he receive mental
health treatment in prison and be admitted into an inpatient treatment
program immediately upon his release. The court determined that a 12-month
prison term was necessary because of Gable’s “very frightening” history, his
anger, the need to protect the public, the failed efforts to treat Gable’s mental
health and substance abuse problems, the nature and circumstances of the
violations, and his continued noncompliance both with the conditions of his
release and with the requirements of an inpatient drug treatment program.
      Gable has not shown that his prison sentence does not account for a
factor that should have received significant weight, that it gives significant
weight to an irrelevant or improper factor, or that it represents a clear error of
judgment in balancing the sentencing factors. See United States v. Warren,
720 F.3d 321, 332 (5th Cir. 2013). He has not shown error, much less obvious
error. Accordingly, he fails to show that the revocation sentence was plainly
unreasonable. See United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).
      AFFIRMED.




                                        2